DETAILED ACTION
	
Introduction
Claims 31-42 are pending. Claims 1-30 are cancelled. This Office action is in response to Application 17/501,813 filed on 10/14/2021.

Claim Rejections: 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31, 32, and 35-40 are rejected under 35 U.S.C. 102(a)(1) because they are anticipated by Claudatos (US 2006/0004819).
Regarding claim 31, Claudatos teaches a method performed by at least one processor for processing data from video communication applications within an organization, the method comprising: extracting at least one of information or metadata from the video communication applications (The system extracts information from a video file. See par. 34-35); processing information or metadata comprising at least one of extracted video, voice, chat, instant messaging, digital content, or file exchange content (The information is processed to determine the content of the information. See par. 34-35); evaluating, by the at least one processor, a risk score by: classifying the information or metadata based on at least one of: a regulatory risk, a privacy risk, a risk of loss of trade secret protection, a corporate policy compliance risk, an operational compliance policy, a non-public information risk, an acceptable use risk, or a risk to electronic communication security (The information is classified using various classification rules, such as classification rules identifying keywords and/or orderings of keywords. See par. 30-31, 36-45, 84); and calculating, based on the classification of the information or metadata, the risk score (A classification level is assigned to the video file based on the result of the classifying. See par. 92); and applying workflow policies to the classified information or metadata (The system applies one or more information lifecycle management (ILM) policies to the video file based on the classification level that the system has assigned to the video file. See par. 92).
Regarding claim 32, Claudatos teaches wherein the information or metadata extracted from the video communication applications further comprises content selected from the group consisting of audio, text, graphics, still images of objects, still images of people, file-based content, or document-based content exchanged during the video communication (The extracted information may include video, audio, text, and graphics. See par. 34-35).
Regarding claim 35, Claudatos teaches wherein the information or metadata comprises a distinctive image, the method further comprising: comparing the distinctive image to a library of known object images; applying machine learning-based techniques to analyze the distinctive image; and based at least in part on the comparison, assigning a risk score to the information or metadata (The system can extract an image of a person, and compare the extracted image to a library of images of known persons to identify the person appearing in the extracted image. See par. 34, 86. The system is able to assign a classification level to a video file based at least in part on content analysis of the video file, which includes the content analysis that involves identifying a person appearing in the video file. See par. 92; fig. 12, steps 332-334).
Regarding claim 36, Claudatos teaches further comprising, based at least in part on the comparison, labeling the distinctive image (The system may generate metadata that includes the identity of the person appearing in the extracted image. See par. 52, 73).
Regarding claim 37, Claudatos teaches further comprising compressing, based on the risk score and compression workflow policies, the information or metadata (The ILM policy corresponding to the classification level assigned to the video file may specify a compression policy. See claim 4).
Regarding claim 38, Claudatos teaches wherein compressing comprises: selecting a level of encryption (The ILM policy corresponding to the classification level assigned to the video file may specify both compression parameters and level of encryption. See par. 26; claim 4).
Regarding claim 39, Claudatos teaches further comprising storing, based on the risk score and storage workflow policies, the information or metadata (The system stores the video file based on a retention policy that corresponds to the classification level assigned to the video file. See par. 26). 
Regarding claim 40, Claudatos teaches wherein storing comprises: determining a storage location, a storage format, and a storage duration (The ILM polices that correspond to the classification level assigned to the video file may dictate the physical location where the video file is stored, compression and encryption parameters (i.e., storage formats), and the length of time that the video file is to be stored before deletion. See par. 26, 46). 

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 because it is unpatentable over Claudatos, as applied to claim 31 above, in further view of Cai (US 10,902,205).
Regarding claim 33, Claudatos teaches wherein the information or metadata comprises data extracted from the audio portion of the video communication application (The system may extract audio data from the video file. See par. 34-35), the method further comprising: preparing a transcript of the data extracted from the audio portion of the video communication application (The system can generate a transcript of any speech occurring in the video file. See par. 72). However, Claudatos does not teach applying machine learning-based techniques to at least one of (i) analyze and correct errors in the transcript or (ii) identify risk; and based at least in part on the comparison, at least one of: identifying non-matching data; or assigning a risk score to the information or metadata. Nonetheless, Cai teaches a speech recognition system that uses artificial intelligence techniques to analyze and correct errors in a transcript. See col. 7, ln. 13-28; see also col. 11, ln. 66 – col. 12, ln. 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claudatos so that the system uses machine learning techniques to analyze and correct errors in the transcript because doing so allows the system to correct errors in the transcript.  
Claim 34 is rejected under 35 U.S.C. 103 because it is unpatentable over Claudatos and Cai, as applied to claim 33 above, in further view of Watson (US 2014/0241519).
Regarding claim 34, Claudatos does not teach further comprising comparing a transcript to a library comprising a plurality of pre-approved scripts. However, Watson teaches a system for detecting non-compliant interactions whereby the system compares a transcript of a speaker to a pre-approved transcript to detect deviation of the speaker from the pre-approved transcript. See par. 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claudatos so that the system compares the transcript of a speaker in the video file to a pre-approved transcript because doing so allows the system to detect non-compliant interactions between an employee and a customer. 
Claim 41 is rejected under 35 U.S.C. 103 because it is unpatentable over Claudatos, as applied to claim 31 above, in further view of Janumpally (US 2020/0074156).
Regarding claim 41, Claudatos does not teach further comprising redacting non-matching data. However, Janumpally teaches redacting non-targeted persons (i.e., persons who do not match a targeted person) from a video. See par. 18. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claudatos so that the system redacts persons from the video file who do not match a person of interest, because doing so protects the privacy of non-targeted persons. 
Claim 42 is rejected under 35 U.S.C. 103 because it is unpatentable over Claudatos, as applied to claim 31 above, in further view of Sima (US 2006/0259973).
Regarding claim 42, Claudatos does not teach further comprising remediating non-matching data.1 However, Sima teaches remediating invalid (i.e., non-matching) data inputs. See par. 16. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Claudatos so that the system remediates invalid data inputs because doing so allows the system to correct invalid data inputs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 41 and 42 are so vague that they are borderline indefinite. The specification does not provide any details regarding any matching process (i.e., what is being matched with what?), remediation process (what is being remediated?), or redaction process (what is being redacted?). The only support for the redaction and remediation processes appears to be the language of claims 41 and 42.